DETAILED ACTION
This action is responsive to the following communication: the claims filed on 08/10/2021.  This action is made Non-Final.
Claims 1-20 pending in the case.  Claims 1, 15, and 20 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Note: the NPL documents and the foreign documents are found in the parent application No. 14/668,228.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 11,317,844 in view of Beaumier et al. (US 2011/0283236 A1) and Thorsander et al. (US 20130227483 A1). Notes: the differences between the claims are being highlighted in bold in the table below:

Instant Application: 17/398,032
U. S. Patent No. 11,317,844 (hereinafter ‘844)
Claim 1.  
A digital jukebox device, comprising: 
- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least: 
+ output to the display device a user interface presenting in a first area of the display device a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis, each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping; and 
+ in response to a user input on the user interface, simultaneous with the presented plurality of groupings of songs, displaying an identification of one or more songs in the playback queue.
Claim 1. 
A digital jukebox device, comprising: 
- a display device; and 
- processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least: 
+ output to the display device a user interface presenting in a first area of the display device a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis, each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective groupings; 
+ displaying on a second area of the display device, simultaneous with the presented plurality of groupings of songs, an identification of a song currently playing on the digital jukebox device and imagery associated with the currently playing song; and when a song is newly added to a playback queue, displaying an identification of the newly added song in the second area; wherein the displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song.
Claims 2, 16
Beaumier et al. Figure 21 shows the play queue with song identifications displayed on the side of the jukebox GUI.  Thorsander et al. Fig. 12 and ¶ 0199 discloses underlying content is shifted to the left as the sidebar menu expands to the left.
Claims 3, 17
Beaumier et al. Figure 21 and ¶ 0118-0119: a queue could be displayed on a display in full or in part
Claims 4, 18
Beaumier et al. Figure 21 and ¶ 0118-0119: a user may be charged a premium fee for partially and/or incrementally revealing the jukebox play queue
Claims 5, 19
Beaumier et al. Figure 21: ‘HIDE QUEUE’
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 1
Claim 9
Claim 2
Claim 10
Claim 3
Claim 11
Claim 4
Claim 12
Claim 5
Claim 13
Claim 6
Claim 14
Claim 7
Claim 15
Claim 8
Claim 20
Claim 15


As shown in the above table, the claims of the ‘844 patent contains every element of the recited claims of the instant application except for the limitations recited in claims 2-5, 16-19. However, Beaumier et al. and Thorsander et al. are relied upon for teaching the limitations of the claims as shown above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of the ‘844 patent with the teaching disclosed in Beaumier et al. to provide a jukebox graphical user interface for the user to display playback queue as claimed.  One would be motivated to make such a combination is to allow the user to access to media appropriate to improve user interfaces for jukebox system (see Beaumier et al.: ¶ 0118-0119) and to ensure that the underlying content is visible (Thorsander et al.: ¶ 0199).  Therefore, claims 1-20 are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier), or in the alternative, are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier) in view of Bachman et al. (US 2011/0061028 A1; hereinafter as Bachman).

As to claims 1, 15, 20, Beaumier discloses:
A digital jukebox device (see Fig. 2 and ¶ 0052, 0080; jukebox system 10’ including multiple jukebox devices 16), comprising: 
(claim 15) A method (see ¶ 0092) comprising:
(claim 20) A non-transitory computer-readable storage medium having instructions stored therein which, when executed by processing resources of a digital jukebox device, causes the processing resources to perform operations (see ¶ 0079) comprising:
a display device (see Fig. 2 and ¶ 0052, 0080; display 18 of the jukebox device 16); and 
processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor (see ¶ 0053, 0080; microprocessors, CPU and audio DSP and memory, hard drive), the processing resources being configured to control the digital jukebox device to at least: (see ¶ 0057, 0080; user interface for exploring and browsing media content using a touch-screen)
output to the display device a user interface presenting in a first area of the display device a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis (see Figs. 21-22C and ¶ 0118-0129; list of albums are displayed in the middle of the GUI.  Fig. 21 and ¶¶ 0118-0119 discloses pay for play scheme such as pricing scheme.  ¶¶ 0132-0133; Mosaics represents playlists and a user can interact with a mosaic by selecting a playlist), each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping (¶¶ 0132-0133; mosaics represents playlists and a user can interact with a mosaic by selecting a playlist.  ¶ 0059; presentation area includes playlists represented by graphic images {“objects generally refer to songs, artists, playlists, games..}; because the graphic images represents playlists, each graphic images is associated with two or more songs in the playlist.  ¶ 0138; image is used as background art, associated with a playlist); and
in response to a user input on the user interface, simultaneous with the presented plurality of groupings of songs, displaying an identification of one or more songs in the playback queue (see Fig. 21 and ¶ 0118-0119; the album lists are displayed in the middle of the screen while the play queue is displayed on the side.  Figs. 21, 24 illustrates the play queue after and before the play queue is being displayed ‘HIDE QUEUE’ ‘SHOW QUEUE’).
As seen above, Beaumier discloses all the limitations of claim 1 not necessarily in a same embodiment.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the features from different embodiments into a single invention because Beaumier suggests that any suitable combination or sub-combination can be made to achieve a predictable result (Beaumier: see ¶ 0019).  
In the alternative, if Beaumier is not interpreted to teach the limitation each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping, Bachman is relied upon for teaching this limitation.  Specifically, Bachman discloses a user interface being configured to present a plurality of groupings of songs available for playback, each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping (see Figs. 5A-5C, ¶¶ 0050-0053; when the visual representation pertains to more than one digital media asset, the visual representation can be said to pertain to a collection of digital media assets; i.e., collection of songs; the image 502, 526, 528, 546, 548 displayed for a given album can be the cover art for the album or a collection of songs can pertain to a user-formed mixture of digital media content, and the image 502, 526, 528, 546, 548 displayed for the collection of songs can be a mosaic formed from two or more images pertaining to songs within the collection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the imagery data disclosed in Backman in place of the imagery data used in by Beaumier.  One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g. using other imagery data to represent collection of songs). One skilled in the art could have been motivated to make such a combination is to allow the user to easily identify the songs within the collection (Bachman: see ¶ 0050-0053).

As to claim 6, the rejection of claim 1 is incorporated. Beaumier and/or Bachman further teach: wherein a song currently playing on the digital jukebox device and imagery associated with the currently playing song is displayed in a second area of the display device simultaneously with the presented plurality of groupings of songs (Beaumier: see Fig. 21 and ¶ 0119; ‘NOW PLAYING’).

As to claim 7, the rejection of claim 6 is incorporated. Beaumier and/or Bachman further teach: wherein when a song is newly added to the playback queue, displaying an identification of the newly added song in the second area (Beaumier: Fig. 21 and ¶ 0164; ‘ADD SONG’.  ¶ 0118-0119; incremental presentation of the jukebox's play queue and a user may be charged a premium fee for partially and/or incrementally revealing the jukebox play queue).

As to claim 9, the rejection of claim 7 is incorporated. Beaumier and/or Bachman further teach: wherein the identification of the newly added song includes a name of the newly added song and an artist associated with the newly added song (Beaumier: Fig. 21 and ¶¶ 0118-0119; ‘now playing’.  Fig. 8b and ¶ 0088; shows ‘now playing’ 812 song with name and artist).

As to claim 10, the rejection of claim 9 is incorporated. Beaumier and/or Bachman further teach: wherein the identification of the newly added song further includes an indicator of a manner in which the newly added song was added to the playback queue (Beaumier: Fig. 21 and ¶ 0164; ‘ADD SONG’.  ¶ 0118-0119; incremental presentation of the jukebox's play queue and a user may be charged a premium fee for partially and/or incrementally revealing the jukebox play queue, a pricing scheme may be implemented such that the user pays a first amount for seeing an immediately subsequent selection queued up for playback, and increased amounts for seeing more and more selections in the queue).

As to claim 11, the rejection of claim 10 is incorporated. Beaumier and/or Bachman further teach: wherein the processing resources is further configured to display said manner when said manner corresponds to a first predetermined manner and to not display said manner when said manner corresponds to a second predetermined manner (Beaumier: Fig. 8b, 21 and ¶ 0164; ‘ADD SONG’.  ¶ 0118-0119; incremental presentation of the jukebox's play queue and a user may be charged a premium fee for partially and/or incrementally revealing the jukebox play queue, a pricing scheme may be implemented such that the user pays a first amount for seeing an immediately subsequent selection queued up for playback, and increased amounts for seeing more and more selections in the queue, ‘jump the queue’ ‘play it now’ ‘hide queue’ ‘show queue’).

As to claim 12, the rejection of claim 10 is incorporated. Beaumier and/or Bachman further teach: wherein the identification of the newly added song further includes an indicator of a user who caused said adding (Beaumier: Fig. 8b, 21 and ¶ 0088, 0118-0119, 0164-0165; ‘set list’ 806 of the user, set lists are defined by a user logged in as 814).

As to claim 13, the rejection of claim 12 is incorporated. Beaumier and/or Bachman further teach: wherein the processing resources is further configured to not display said indicator of the user when a configuration specific to the user is equal to a predetermined value (Beaumier: see Figs. 8b and 21 and ¶ 0077-0079, 0118-0119; each axis being mapped to a particular value in a data set of characteristics with the displayed items being updated as the user interacts with the display.

As to claim 14, the rejection of claim 1 is incorporated. Beaumier and/or Bachman further teach: the processing resources being configured to further control the digital jukebox device to, when the second area is selected on the display device by a user, display at least a portion of the playback queue (Beaumier: Fig. 21, 24 and ¶ 0088, 0118-0119; ‘show queue’).
Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumier and/or Bachman further in view of Thorsander et al. (US 2013/0227483 A1; hereinafter as Thorsander).

As to claims 2 and 16, the rejection of claim 1/15 is incorporated. Beaumier and/or Bachman further teach: 
wherein said displaying an identification of one or more songs in the playback queue comprises displaying said identification of one or more songs of the playback queue to the other side of the said displayed plurality of groupings (Beaumier: see Figs. 21, 24; illustrates the play queue after and before the play queue is being displayed ‘HIDE QUEUE’ ‘SHOW QUEUE’, the queue is displayed on the side of the GUI).
Beaumier and/or Bachman do not expressly teach shifting to a side the displayed plurality of groupings of songs.  However, this feature is a well-known feature as disclosed in Thorsander (see Fig. 12 and ¶ 0199; when the sidebar 1244 expands to the left 1270, the underlying user interface also expands to the left 1260, to ensure that the selected content item 1211 is at least partially visible.  ¶ 0088; the content item is moved so that at least some of it remains visible should the sidebar move to obstruct the view of the content item).
Both references each teaches a user interface that is configured to display sidebar user interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented the feature of moving the underlying content disclosed in Thorsander so that the album representations disclosed in Beaumier is shifted when the play queue is displayed.  One skilled in the art could have been motivated to make such a combination is to minimize its obstruction of the underlying application and content (Thorsander: see ¶ 0088).

As to claims 3 and 17, the rejection of claim 2/16 is incorporated. Beaumier/Bachman and Thorsander further teach: wherein said identification of one or more songs of the playback queue is a partial view of the playback queue (Beaumier: see Figure 21 and ¶ 0118-0119: a queue could be displayed on a display in full or in part).

As to claims 4 and 18, the rejection of claim 3/17 is incorporated. Beaumier/Bachman and Thorsander further teach: wherein, in response to receiving payment from a user, displaying additional information of the one or more songs or additional songs of the playback queue (Beaumier: Figure 21 and ¶ 0118-0119: a user may be charged a premium fee for partially and/or incrementally revealing the jukebox play queue).

As to claims 5 and 19, the rejection of claim 3/17 is incorporated. Beaumier/Bachman and Thorsander further teach: wherein, in response to receiving a user input on the display device, closing the displayed one or more songs (Beaumier: Figure 21: ‘HIDE QUEUE’).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beaumier and/or Bachman further in view of Rothkopf et al. (US 20140195909 A1; hereinafter as Rothkopf).

As to claim 8, the rejection of claim 7 is incorporated. Beaumier and/or Bachman do not appear to teach: wherein the displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song.
However, Rothkopf is relied upon for teaching these limitations.  Specifically, Rothkopf teaches a playback user interface comprising a playback queue (see Figs. 4A-4F and ¶ 0010; a graphical user interface can assist a user in scheduling playback of the distinct digital media assets), the user interface comprises displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song (see Figs. 4A-4F and ¶ 0054; ‘Song d’ is NOW PLAYING, the user can add ‘Song 3’ to PLAYBACK QUEUE and ‘Song 3’ replaces ‘Song d’ in ‘NOW PLAYING’ as illustrated in Fig. 4F.  ¶ 0056; Fig. 4D can include different or additional user-selectable options. The user-selectable options can be used to control how the playback of the selected song ("Song 3") is scheduled or played back. For example, the user-selectable options can, for example, include "Fade In Next", "Mix Into Next", "Play Next and Return", "Play Next and Others like it", or "Play Artist Next". The "Play Next and Return" option can request that the selected song be played next and then return to play whatever would have played had the selected song not been played. The "Play Next and Others like it" option can request that the selected song be played next and then play other songs that are deemed similar to the selected song. The Genius tool used in iTunes.TM. can, for example, be used to determine similar songs. The "Play Artist Next" option can request that the selected song be played next and then play other songs from the same artist).
Both references each teaches a user interface that is configured to display play queue user interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in in Beaumier to include the feature of adding a selected song to a playback queue as suggested by Rothkopf such that the user can select a song to temporarily replaces the now playing song as claimed.  One would be motivated to make such a combination is to allow the user to control how the playback of the selected song is scheduled to play; thus, give the user the flexibility to play songs to his/her liking (Rothkopf: see ¶ 0056).

Conclusion

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Spiegelman et al. (US 2008/0147711 A1) – methods and systems for recommending playlists to a user including a user interface for presenting multiple representations of groupings of songs such as playlists, each playlist is represented by an image associated with two or more songs (see Fig. 10).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179